Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in response to the application file on 02/02/2021.
Claims 1-4, 6-11, 13-18 and 20 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 1, 8 and 15, the prior art on record Choetkiertkul et al., in view of Ekambaram et al. and further in view of Xiong et al. and further in view of Ndem et al. and further in view of Carson et al. fail to teach the amended claim incorporating the additional limitations “wherein the determining of the validation score comprises: converting the output vector to the updated neural word vector; mapping the updated neural word vector to one or more attributes of the requirement; determining a number of question and answers in the requirement based on the one or more attributes; determining a value of each of the plurality of validation and classification parameters based on the number of questions and answers; determining a plurality of probabilities related to the requirement based on one or more of the plurality of validation and classification parameters and a regression operation; and selecting a highest probability from the plurality of probabilities as the validation score for the requirement.” An updated search was performed in which no references were found to .
Therefore, claims 1-4, 6-11, 13-18 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-
4909. The examiner can normally be reached on Monday – Friday 7:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Chat C Do can be reached on (571)272-3721. The fax phone number for
the organization where this application or proceeding is assigned is (571)273-8300.

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193